[J-59-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


VICTORIA BALENTINE, INDIVIDUALLY              :   No. 119 MAP 2016
AND AS ADMINISTRATRIX OF THE                  :
ESTATE OF EDWIN OMAR MEDINA-                  :   Appeal from the Order of the
FLORES, DECEASED,                             :   Commonwealth Court dated June 3,
                                              :   2016 at No. 1859 CD 2015 Affirming the
                    Appellant                 :   Order of the Delaware County Court of
                                              :   Common Pleas, Civil Division, dated
                                              :   September 2, 2015 at No. 13-11179.
              v.                              :
                                              :   ARGUED: September 13, 2017
                                              :
CHESTER WATER AUTHORITY, WYATT                :
A. ROLAND, MICHAEL W. ROLAND AND              :
CHARLES MATTHEWS,                             :
                                              :
                    Appellees                 :


                                        OPINION


JUSTICE MUNDY                                           DECIDED: August 21, 2018
         We granted allowance of appeal in this matter to consider whether the

Commonwealth Court erred in holding that the involuntary movement of a vehicle does

not constitute operation of a motor vehicle for purposes of the vehicle liability exception

to governmental immunity under 42 Pa.C.S. § 8542(b)(1).             As explained herein,

because we determine that movement of a vehicle, whether voluntary or involuntary, is

not required by the statutory language of the vehicle liability exception, we reverse the

order of the Commonwealth Court thereby allowing this matter to proceed in the trial

court.
      Appellant, Victoria Balentine, is the widow of Edwin Omar Medina-Flores, a

contractor for Metra Industries (Metra), which was hired by the Chester Water Authority

(CWA) to rehabilitate a section of its water distribution system. The project involved

cleaning and lining water mains, including one located on Kerlin Street in Chester,

Pennsylvania. On the afternoon of August 15, 2012, Medina-Flores was working on the

1200 block of Kerlin Street, a two-lane road that runs north to south, with no parking

lanes on either lane of travel. Medina-Flores was inside a four-foot by four-foot ditch

located on the grassy strip between the sidewalk and the curb on the southbound side

of the road, when Charles Mathues,1 an inspector for CWA, approached the worksite in

a southerly direction and parked his CWA vehicle, with the engine running, 10 to 15 feet

from the ditch. Mathues Dep., 11/11/14, at 62-64.      Mathues testified that 10 to 12

inches of his vehicle were located in the roadway. Id. at 62. Carlos Bonilla, a Metra

foreman at the jobsite, testified that the CWA vehicle was 80 percent in the roadway.

Bonilla Dep., 11/3/14, at 58. William Pugh, a Metra employee, testified that the CWA

vehicle “was completely in the road.” Pugh Dep., 11/3/14, at 57.

      Mathues activated the four-way flashers and the amber strobe light on the roof of

the vehicle, which he then exited. He walked to the front of the vehicle where he laid

some blueprints on the hood.     Mathues Dep., 11/11/14, at 64.      Approximately five

minutes later, a vehicle owned by Michael Roland and driven by Wyatt Roland struck

the rear of the CWA vehicle, causing it to move forward. Mathues was rolled up onto

the hood and thrown into the roadway. The right front bumper of the CWA vehicle then

struck Medina-Flores as he stood in the ditch. The undercarriage dragged him out of

the ditch, pinning Medina-Flores under the vehicle when it came to a stop. See

1 According to the trial court’s February 5, 2015 order, Mathues’ name is improperly
spelled as Matthews in the caption.



                                    [J-59-2017] - 2
Plaintiff’s Response to Motion for Summary Judgment, 1/15/15, Exhibit D, Police Crash

Reporting Form. Medina-Flores died as a result of the injuries he sustained. Mathues

was also injured in the accident. Mathues Dep., 11/11/14, at 105-08.

       On November 8, 2013, Balentine, individually and as administratrix of the Estate

of Medina-Flores, filed a complaint against CWA, Mathues, Wyatt Roland and Michael

Roland. CWA and Mathues filed a timely answer thereto, and on December 16, 2014,

they filed a motion for summary judgment. On February 5, 2015, the trial court granted

the motion and dismissed all claims against CWA and Mathues, having determined that

neither the motor vehicle exception nor the traffic control device exception to

governmental immunity set forth in the Political Subdivision Tort Claims Act (Tort Claims

Act), 42 Pa.C.S. §§ 8541-8542, applied.

       On September 2, 2015, Balentine dismissed the action against Michael Roland

and Wyatt Roland, thereby making the February 5, 2015 order granting summary

judgment appealable.2 See Pa.R.A.P. 341(b)(1) (a final order is one that “disposes of

all claims and all parties.”).

       On appeal, a divided panel of the Commonwealth Court affirmed the trial court.

Balentine v. Chester Water Authority, 140 A.3d 69 (Pa. Cmwlth. 2016). The majority

recognized that “[b]ecause no Pennsylvania case law addresses whether involuntary

movement of a vehicle constitutes operation for purposes of the governmental immunity

exception, this is a matter of first impression.” Id. at 72. Relying on the fact that the

CWA vehicle was parked at the time of the accident, the majority considered itself


2 Balentine, CWA, and Mathues stipulated that Balentine would dismiss the Roland
Defendants. They further agreed that in the event of a remand to the trial court, the
stipulation would have no effect on any cross-claims filed against the Roland
Defendants by CWA and Mathues and that the Roland Defendants would be included
on any verdict sheet submitted to the jury. See, Stipulation, 9/2/15.



                                     [J-59-2017] - 3
“constrained to conclude as a matter of law, that [the vehicle] was no longer in operation

when the accident occurred.”        Id. at 74 (citations omitted).   Therefore, the court

concluded that involuntary movement of a vehicle does not constitute ‘operation’ for

purposes of the motor vehicle exception to governmental immunity.” Id. at 75. The

Commonwealth Court also agreed with the trial court that the traffic control device

exception to the Tort Claims Act did not apply.

       Senior Judge Friedman filed a concurring and dissenting opinion.         Although

Judge Friedman agreed that the traffic device exception did not apply, she concluded

that the CWA vehicle was in operation at the time it struck and killed Medina-Flores. In

reaching this conclusion, Judge Friedman distinguished the cases relied upon by the

majority. Judge Friedman maintained that the majority erred by distinguishing between

voluntary and involuntary movement of a vehicle because “the statute does not qualify

the word ‘operation.’” Id. at 77.

       We granted discretionary review to consider whether the Commonwealth Court

erred in affirming the grant of summary judgment and holding that the involuntary

movement of a vehicle does not constitute operation of a motor vehicle for purposes of

the vehicle liability exception to governmental immunity.3 Because this presents a pure

question of law, our standard of review is de novo and our scope of review is plenary.

Shinal v.Toms, 162 A.3d 429, 441 (Pa. 2017).

       Section 8541 of the Tort Claims Act sets forth the following general principle:

“Except as otherwise provided in this subchapter, no local agency shall be liable for any

damages on account of any injury to a person or property caused by any act of the local


3 “An appellate court may reverse a grant of summary judgment if there has been an
error of law or an abuse of discretion.” Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811,
818 (Pa. 2017) (citations omitted).



                                      [J-59-2017] - 4
agency or an employee thereof or any other person.” 42 Pa.C.S. § 8541. Section 8542

sets forth the following pertinent exception:

              § 8542. Exceptions to governmental immunity

              (a) Liability imposed.--A local agency shall be liable for
              damages on account of an injury to a person or property
              within the limits set forth in this subchapter if both of the
              following conditions are satisfied and the injury occurs as a
              result of one of the acts set forth in subsection (b):
                  (1) The damages would be recoverable under
                  common law or a statute creating a cause of action if
                  the injury were caused by a person not having
                  available a defense under section 8541 (relating to
                  governmental immunity generally) or section 8546
                  (relating to defense of official immunity); and
                  (2) The injury was caused by the negligent acts of
                  the local agency or an employee thereof acting
                  within the scope of his office or duties with respect to
                  one of the categories listed in subsection (b). As
                  used in this paragraph, “negligent acts” shall not
                  include acts or conduct which constitutes a crime,
                  actual fraud, actual malice or willful misconduct.
              (b) Acts which may impose liability.--The following acts by
              a local agency or any of its employees may result in the
              imposition of liability on a local agency:


                  (1) Vehicle liability.--The operation of any motor
                  vehicle in the possession or control of the local
                  agency, provided that the local agency shall not be
                  liable to any plaintiff that claims liability under this
                  subsection if the plaintiff was, during the course of
                  the alleged negligence, in flight or fleeing
                  apprehension or resisting arrest by a police officer or
                  knowingly aided a group, one or more of whose
                  members were in flight or fleeing apprehension or
                  resisting arrest by a police officer. As used in this
                  paragraph, “motor vehicle” means any vehicle which
                  is self-propelled and any attachment thereto,
                  including vehicles operated by rail, through water or
                  in the air.



                                      [J-59-2017] - 5
42 Pa.C.S. § 8542(b)(1).

      The parties each assert that the appellate precedent of this Commonwealth

supports their position.   With respect to the pertinent issue in this case, both parties

rely, in part, on Love v. City of Philadelphia, 543 A.2d 531 (Pa. 1988). In Love, a 73-

year-old woman who was blind in one eye and visually impaired in the other, would

receive transportation to and from a City-administered adult day care center in a City-

owned van. The driver would park the vehicle at the curb in front of Mrs. Love’s home

and would place a portable step at the van doors. He would then assist Mrs. Love

entering and alighting the vehicle. On the afternoon of February 15, 1980, the van was

parked three feet from the curb in front of Mrs. Love’s home when she fell from the

portable step the driver placed next to the van. As a result, Mrs. Love sustained injuries

which led to her placement in a nursing home.          Mrs. Love filed a negligence action

against the City, and at the conclusion of a non-jury trial, the court entered a verdict in

her favor in the amount of $375,000.     The court concluded that “Mrs. Love’s cause of

action came within the ‘motor vehicle’ exception to the . . . Tort Claims Act.” Id. at 532.

The Commonwealth Court reversed, and this Court granted Mrs. Love’s appeal on the

following issue:   “whether the act of entering into or alighting from a motor vehicle

constitutes operation of that vehicle under 42 Pa.C.S. § 8542(b)(1).” Id.

      Because the word “operation” is not defined in the statute, this Court recognized

“our responsibility to derive the intent of the General Assembly in using the word. See

Statutory Construction Act of 1971. 1 Pa.C.S. § 1921(a).” Id. This Court noted:

              Black’s Law Dictionary defines the word “operate” as follows:

                   This word, when used with relation to automobiles,
                   signifies a personal act in working the mechanism of
                   the automobile . . . (citations omitted).




                                     [J-59-2017] - 6
                 Black’s further defines “operation,” as: the process of
                 operating or mode of action.” Black’s Law Dictionary, p. 984
                 (rev. 5th ed. 1979).

                 Similar definitions are found in the Oxford Dictionary. See
                 Oxford English Dictionary, Volume VII, p. 144 (1933). The
                 American Heritage Dictionary defines “operation” as “[t]o run
                 or control the functioning of: operate a machine”; and defines
                 “operation” as “[t]he state of being operative or functioning in
                 operation.” See The American Heritage Dictionary of the
                 English Language, p. 920 (7th ed. 1971).

Id. at 532-33.

       Upon review of these definitions, this Court concluded:


                 To operate something means to actually put it into motion.
                 Merely preparing to operate a vehicle, or acts taken at the
                 cessation of operating a vehicle are not the same as actually
                 operating that vehicle. Thus, according to the common and
                 approved usage of the word “operation,” the van was not in
                 operation at the time of Mrs. Love’s accident. Getting into or
                 alighting from a vehicle are merely acts ancillary to the
                 actual operation of that vehicle.

Id. at 533 (emphasis in original).
       Appellant asserts that the critical point to be gleaned from Love is that where

alleged damages are caused by the movement of the defendant’s vehicle, immunity

does not apply.       Appellant supports this position by relying on the decision of the

Commonwealth Court in Cacchione v. Wieczorek, 674 A.2d 773 (Pa. Cmwlth. 1996). In

Cacchione, homeowners brought an action against the City of Erie for damages they

sustained when its employee, Tom Cacchione, Jr., parked a City-owned truck in front of

their house with the engine running and exited the vehicle.            The truck later rolled

backwards crashing into their home, causing them physical and mental injuries, as well

as property damage. The City filed a motion for judgment on the pleadings asserting

that the alleged facts did not establish that the truck was in operation at the time of the

collision. The court denied the motion, but amended the order certifying the matter for


                                         [J-59-2017] - 7
interlocutory appeal.    The Commonwealth Court granted the City’s petition for

permission to appeal.        The court began its analysis by acknowledging the

aforementioned definition of the term “operation” in Love. It then considered several

cases in which it held that “under the Love definition of ‘operation,’ the parked or

temporarily stopped vehicle cannot be considered in operation under the vehicle

exceptions to governmental and sovereign immunity.” Id. at 775. Among the cases

cited were Rubenstein v. Southeastern Pennsylvania Transportation Authority, 668 A.2d

283 (Pa. Cmwlth. 1995) (bus stopped at regularly scheduled stop); City of Philadelphia

v. Melendez, 627 A.2d 234 (Pa. Cmwlth. 1993) (unlawfully parked vehicle blocking view

of traffic); First National Bank of Pennsylvania v. Commonwealth, Department of

Transportation, 609 A.2d 911 (Pa. Cmwlth. 1992) (DOT vehicle temporarily parked on

or near berm of highway); Pennsylvania State Police v. Robinson, 554 A.2d 172 (Pa.

1989) (state police car stopped in passing lane of highway). The court noted that the

injuries in these cases “were not allegedly caused by any movement of the entire

vehicles or parts of the vehicles when or after the vehicles were parked or temporarily

stopped.” Cacchione, 647 A.2d at 775 (emphasis in original).

       However, the Cacchione court noted:

              Where, as here the injury was caused by the movement of
              the entire vehicle, or moving parts of the vehicle, this Court
              has consistently held that the vehicle was in operation at the
              time of the injury for the purpose of deciding whether the
              case falls within the vehicle exception.
Id. Accordingly, the court concluded that “[b]ecause the injury in this matter was caused

by the movement of the entire truck, the truck was in operation at the time of the injury.”

Id.




                                     [J-59-2017] - 8
       Appellant points to deposition testimony supporting the conclusion that in the

instant matter the movement of the vehicle caused the injury to Medina-Flores. Metra

employee Pugh testified as follows:

              Q:     Based on your observations at the accident scene the
                     [CWA] vehicle moved into Mr. Flores, correct?

              A:     Yes.

              Q:     And that movement is what caused his death;
                     correct?

              A:     Yes.
Pugh Dep., 11/3/14, at 64.

       Metra foreman Bonilla also testified:

              Q:     And the reason this happened [the death of Medina-
                     Flores] is because the [CWA vehicle] was moved into
                     his body: correct?

              A:     Yes.
Bonilla Dep., 11/3/14, at 65.

       Appellant also finds support in Bottoms v. Southeastern Pennsylvania

Transportation Authority, 805 A.2d 47 (Pa. Cmwlth. 2002), where the Commonwealth

Court reviewed Cacchione and Sonnenberg v. Erie Metropolitan Transportation

Authority, 586 A.2d 1026 (Pa. Cmwlth. 1991). In Sonnenberg, the plaintiff filed an

action against the Authority for injuries sustained while exiting the rear door of a bus

when the door suddenly closed, hitting her in the back and locking her in a position from

which she could not extricate herself. The trial court entered summary judgment in the

Authority’s favor based on its conclusion that the bus was not in operation at the time

the plaintiff was injured.      The Commonwealth Court reversed and held that “[t]he

movement of parts of a vehicle or an attachment to a vehicle, is sufficient to constitute



                                       [J-59-2017] - 9
‘operation’ for purposes of the vehicle liability exception to the Code.” Id. at 1028. With

respect to Cacchione and Sonnenberg, the Bottoms court noted, “for the vehicle liability

exception to apply, the vehicle owned or possessed by a Commonwealth or local

agency must be in operation. To be in operation, generally the entire vehicle is moving,

but a moving part, such as a bus door has been found to be ‘in operation.’” Bottoms,

805 A.2d. at 50 (emphasis in original). The court added, “[w]e do not require that the

entire vehicle be in motion and a driver in the seat in order for a vehicle to be ‘in

operation.’” Id. Relying on these cases, Appellant argues, “Pennsylvania Courts have

consistently held that the operation of a motor vehicle results in the movement of all or

part of the vehicle.    Therefore, where the alleged damages are caused by the

movement of the defendant’s vehicle . . . immunity shall not apply.” Appellant’s Brief, at

11.

      Appellant finds further support in Mickle v. City of Philadelphia, 707 A.2d 1124

(Pa. 1998). In Mickle, a plaintiff who was being transported to the hospital in a City fire

rescue van sustained injuries when the rear left wheels of the van came off. Plaintiff

filed suit against the City, which moved for summary judgment asserting immunity.

Plaintiff filed a cross-motion for summary judgment asserting the vehicle exception. The

trial court entered summary judgment in favor of the plaintiff. “While acknowledging that

the firefighter did not drive in a negligent manner the court found that Mickle’s injuries

are causally related to the movement or operation of the City vehicle and as such, fall

under the exception.” Id. at 1125. On appeal, the Commonwealth Court affirmed, as

did this Court. We noted:

             Negligence related to the operation of a vehicle
             encompasses not only how a person drives but also whether
             he should be driving a particular vehicle in the first place.
             The motor vehicle exception does not say that liability may
             be imposed only where the operator’s manner of driving is



                                     [J-59-2017] - 10
              negligent. Rather, it requires that the injury is caused by a
              negligent act with respect to the operation of a motor vehicle.
Id. Relying on Mickle, Appellant asserts that because the injury was caused by the

CWA vehicle illegally parked on the roadway with the engine running, her claim is

proper. Appellant’s Brief, at 15.

       Appellees also cite appellate decisions in support of their position. Initially they

note that in Love, this Court held that “to operate something means to actually put it in

motion.   Merely preparing to operate a vehicle, or acts taken at the cessation of

operating a vehicle, are not the same as actually operating the vehicle.” Love, 543 A.2d

at 533. Because the CWA vehicle was parked, they assert there was no operation of

the vehicle by Mathues that caused the movement of the vehicle.

       Appellees rely on First National Bank of Pennsylvania v. Commonwealth,

Department of Transportation, 609 A.2d 911 (Pa. Cmwlth. 1992), where a driver collided

with a DOT vehicle parked on or near the berm of a road. The administrator of the

estate of a passenger killed in the accident brought an action against the Department.

The trial court entered summary judgment against the estate based on the motor

vehicle exception to sovereign immunity.4 The Commonwealth Court affirmed, stating

that in Love, this Court “defined the word ‘operation,’ as used in the motor vehicle

exception to mean actual motion of a vehicle.” Id. at 914. Noting that the DOT vehicle

was parked on the side of the road and that the “[d]ecedent’s injuries were not caused

by any moving part of the DOT vehicle,” id., the vehicle was not in operation.

       Appellees find further support for their position in City of Philadelphia v.

Melendez, 627 A.2d 234 (Pa. Cmwlth. 1993). While Melendez was exiting her driveway

she collided with a vehicle owned by a third party. Melendez asserted that the City was

4 Exceptions to sovereign immunity and governmental immunity are given similar
construction. Snyder v. Harmon, 562 A.2d 307, 312 (Pa. 1989).



                                     [J-59-2017] - 11
negligent because one of its employees had parked a City-owned vehicle in an unsafe

manner blocking her view of traffic. The City argued that the vehicle was parked and

thus was not in operation. The court denied the City’s motion for summary judgment,

and the Commonwealth Court granted the City leave to appeal the interlocutory order.

Relying on Love and First National, the court concluded that where the vehicle was

already parked at the time of the accident, it was not in operation.

       With respect to the principles that guide our analysis, this Court has recognized:

              As questions of governmental immunity are legislative in
              nature, we begin by considering the dictates found in the
              Statutory Construction Act. 1 Pa.C.S.A. §§ 1501 et seq. The
              objective of all interpretation and construction of statutes is
              to ascertain and effectuate the intention of the General
              Assembly. 1 Pa.C.S.A. § 1921(a). The best indication of the
              legislature’s intent is the plain language of the statute. When
              the words of a statute are clear and unambiguous, we may
              not go beyond the plain meaning of the language of the
              statute “under the pretext of pursuing its spirit.” Id. § 1921(b).
              Therefore, only when the words of a statute are ambiguous,
              should a reviewing court seek to ascertain the intent of the
              General Assembly through considerations of the various
              factors found in Section 1921(c). Id. § 1921(c); see generally
              Bayada Nurses Inc. v. Com. Dept. Labor and Indus., 607 Pa.
              527, 8 A.3d 866, 880–81 (2010). Additionally, we are mindful
              that, in interpreting the Tort Claims Act, exceptions to the
              absolute rule of immunity expressed in the statute “must be
              narrowly interpreted given the expressed legislative intent to
              insulate political subdivisions from tort liability.” Mascaro v.
              Youth Study Ctr., 514 Pa. 351, 523 A.2d 1118, 1123 (1987).
Dorsey v. Redman, 96 A.3d 332, 340-41 (Pa. 2014).

       The vehicle liability exception to governmental immunity refers only to

“operation,” and not to “motion.” Se 42 Pa.C.S. § 8542(b)(1). It was Love rather than

the statute itself that defined “to operate something” as “to actually put it into motion.”

Love, 543 A.2d at 533. For thirty years, this definition has impeded the development of

consistent and logical case law. Where accidents occur involving vehicles that are



                                      [J-59-2017] - 12
stopped or parked, the courts have held that immunity applies. See, e.g., White v. Sch.

Dis. of Phila., 718 A.2d 778 (Pa. 1988) (where school bus driver stopped vehicle to

allow student to alight, then signaled to student to cross street, and student was struck

by oncoming car, bus not in physical operation); Melendez, supra; First National Bank,

supra However, where the parked vehicle resumes movement, Cacchione, supra, and

where a moving part of a parked vehicle is active, see, e.g. Sonnenberg, 586 A.2d 1026

(Pa. Cmwlth. 1991), the Commonwealth Court has held that the exception to immunity

is triggered.

       In light of Love and its progeny, Appellants have been placed in the position of

arguing that the voluntary or involuntary motion of a vehicle in the possession or control

of a local agency, is a necessary element of negligent operation of a vehicle.

Concomitantly, Appellees argue that only voluntary motion can lead to imposition of

liability. Inherent in whether the Commonwealth Court erred by holding that involuntary

movement does not constitute operation of a motor vehicle, lies the more fundamental

question regarding the relationship between motion and operation.

       This issue was first raised by Justice Papadakos in his dissenting opinion in

Love, where he noted:

                Under the majority’s interpretation, one can only be
                operating a vehicle if he actually puts it in motion or drives it.
                If the legislature so intended, I am sure it is capable of
                making such a distinction by using the appropriate language.
                The legislature used the term operation of a vehicle and this
                includes conduct which is generally within the intended use
                of the vehicle and entails the use of the vehicles appurtenant
                parts.

                                               ...

                Moreover, the term operation cannot be construed without
                regard to the facts of this case and the duties of the operator
                with respect to the vehicle and the Appellant.



                                        [J-59-2017] - 13
Love, 543 A..2d at 524 (Papadakos, J. dissenting).

      Justice Newman elaborated on this concept in a dissenting opinion in Warrick v.

Pro Cor Ambulance, Inc., 739 A.2d 127 (Pa. 1999), where she observed:

             The process of operating a vehicle encompasses more than
             simply moving the vehicle. When a person “operates” a
             vehicle, he makes a series of decisions and actions, taken
             together, which transport the individual from one place to
             another. The decisions of where and whether to park, where
             and whether to turn, whether to engage brake lights, whether
             to use appropriate signals, whether to turn lights on or off,
             and the like, are all part of the “operation” of a vehicle.

                                          ...

             The term “operation” reflects a continuum of activity, the
             boundaries of which this Court should define. “Operation”
             does not mean simply moving forward or backwards, but
             instead includes the decision making process that is
             attendant to moving the vehicle.          Had the legislature
             intended that recovery was permissible only when the
             vehicle was actually in motion, the legislature would not have
             used a word that implies a process, such as the term
             “operation.” Moreover, the term “operation” of a motor
             vehicle occurs in other statutory provisions and in those
             cases, we have not required that the term “operation” means
             that the automobile actually be in motion. For example, in
             the context of the offense of driving under the influence
             (DUI), 75 Pa.C.S. § 3731, to find that a motor vehicle is in
             operation requires evidence that the driver was in actual
             physical control of the vehicle, but not that the vehicle was
             actually “in motion.” Commonwealth v. Wilson, 660 A.2d
             105, 107 (Pa. Super. 1995). See also Commonwealth v.
             Wolen, 685 A.2d 1384 (Pa. 1996) (recognizing that a finding
             of “actual physical control” does not require that car is
             actually moving).
Id. at 128-29 (Newman, J. dissenting).

      By defining operation as motion, this Court and the Commonwealth Court have

created precedent that is contrary to Section 1922(1) of the Rules of Construction,

which provides that in ascertaining the intention of the General Assembly, we may



                                   [J-59-2017] - 14
presume that it “does not intend a result that is absurd, impossible of execution or

unreasonable.” 1 Pa.C.S. § 1922(1). Section 8542 states, “a local agency or any of its

employees” may be liable for “the operation of any motor vehicle in the possession or

control of the local agency.” 42 Pa.C.S. § 8542(b)(1). Significantly, Section 8542 does

not require the vehicle to be in motion to impose liability, and we “should not add, by

interpretation, a requirement not included by the General Assembly.” Commonwealth v.

Giulian, 141 A.3d 1262, 1268 (Pa. 2016). Where a government vehicle obstructs a

roadway, in whole or in part, we can assume, absent evidence to the contrary, that a

government agent operated the vehicle to arrive at that positon.

       The approach set forth in the Warrick dissent, as advocated for by Amicus Curiae

Pennsylvania Association for Justice, does not contradict the “intent of the Tort Claims

Act to insulate local government agencies from liability.” See Appellees’ Brief, at 21.

Under the Tort Claims Act, before a court may address the underlying merits of an

action against the government, the plaintiff must first state a claim upon which relief may

be granted by pleading facts alleging: (1) that the government would have been liable

under common law or statute for the injury; (2) that the injury was caused by the

negligent act of the government or its agent acting within the scope of his duties; and (3)

that the negligent act falls within one of the exceptions to immunity enumerated in

subsection 8542(b) of the Judicial Code, 42 Pa.C.S. § 8542(b). See also Lindstrom v.

City of Corry, 763 A.2d 394, 397 (Pa. 2000).         Accordingly, the plaintiff must plead

sufficient facts to demonstrate not only that a government employee operated the

vehicle, but also that the injury was caused by the employee’s negligent act. See id. If

the plaintiff alleges operation of a government vehicle but fails to establish a prima facie

case of negligence, he will fail to state a claim upon which relief may be granted,

insulating the government from liability. However, if a plaintiff establishes that his injury




                                      [J-59-2017] - 15
was caused by an illegally parked government vehicle, but the movement of the vehicle

itself did not cause the injury, the government would not avoid liability simply because

the government vehicle was not “in motion” at the time of the injury. For the General

Assembly to have intended the abrogation of governmental immunity based on the

random factor of motion is an absurd or unreasonable result. See 1 Pa.C.S. § 1922(1).

       In her dissenting opinion in Warrick, Justice Newman recognized that operation

of a vehicle “reflects a continuum of activity,” 739 A.2d at 129 (Newman, J. dissenting),

which entails “a series of decisions and actions, taken together, which transport the

individual from one place to another. The decisions of where and whether to park,

where and whether to turn, whether to engage brake lights, whether to use appropriate

signals, whether to turn lights on or off, and the like, are all part of the ‘operation’ of a

vehicle.” Id. at 128 (Newman, J. dissenting). This definition, which we adopt today,

creates a reasonable standard that comports with the intent of the General Assembly

and avoids the illogical results that have flowed from the emphasis on motion in Love

and its progeny. 5




5 The dissenting opinion properly notes the stabilizing influence of the doctrine of stare
decisis. Dissenting Opinion, slip op. at 3. However, in overruling Love, we recognize
that “while stare decisis serves invaluable and salutary principles, it is not an inexorable
command to be followed blindly when such adherence leads to perpetuating error.”
Stilp v. Commonwealth, 905 A.2d 918, 967 (Pa. 2007). As a former Chief Justice of this
Court noted over ninety years ago, “If, after thorough examination and deep thought, a
prior judicial decision seems wrong in principle or manifestly out of accord with modern
conditions of life, it should not be followed as a controlling precedent, where departure
therefrom can be made without unduly affecting contract rights or other interests calling
for consideration.” Robert von Moschzisker, Stare Decisis in Courts of Last Resort, 37
HARV. L. REV. 409, 414 (1924). Because Love has led to inconsistent and illogical
decisions, it is indeed wrong in principle and therefore properly abandoned in favor of
an interpretation of Section 8542(b)(1) of the Judicial Code that does not limit
“operation” of a vehicle to one that is in motion.



                                      [J-59-2017] - 16
       Turning to the instant matter, a CWA employee operated a CWA vehicle and

parked it in the roadway. The CWA vehicle was hit from behind by another vehicle as it

sat on the roadway, and the CWA vehicle struck Medina-Flores fatally injuring him.

Balentine has pled facts sufficient to establish a prima facie cause of action in

negligence based on acts that constitute the operation of a vehicle. Accordingly, the

vehicle liability exception to governmental immunity applies in this case.

       For these reasons, the order of the Commonwealth Court is reversed and the

case is remanded for proceedings consistent with this opinion.


       Justices Todd, Dougherty and Wecht join the opinion.

       Justice Baer files a concurring opinion in which Justice Donohue joins.

       Justice Wecht files a concurring opinion in which Justice Todd joins.

       Chief Justice Saylor files a dissenting opinion.




                                     [J-59-2017] - 17